Title: To James Madison from Thomas Jefferson, 23 February 1795
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.
Feb. 23. 95.
I inclose two letters to the President & Secretary of state open for your perusal & consideration. I pray you to bestow thought on the subject, & if you disapprove it, return me my letters, undelivered, by next post. If you approve of them, stick a wafer in them & have them delivered. I also put under your cover a letter to the Fresco painter from whom you inclosed me one. His not having furnished me with his address obliges me to give you this trouble. Nothing new. Adieu affectionately.
